ACCEPTED
                                                                                                       03-15-00028-CR
                                                                                                              4097517
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                  2/10/2015 4:19:07 PM
                                                                                                     JEFFREY D. KYLE
                                      No. 03-15-00028-CR                                                        CLERK



NAKIA DESHAWN LEWIS,                          )          COURT OF APPEALS, THIRD
     Appellant                                )                              RECEIVED IN
                                              )                         3rd COURT OF APPEALS
                                                                            AUSTIN, TEXAS
vs.                                           )          SUPREME JUDICIAL DISTRICT
                                                                        2/10/2015 4:19:07 PM
                                              )
                                                                          JEFFREY D. KYLE
STATE OF TEXAS,                               )                                 Clerk
     Appellee                                 )          AUSTIN, TEXAS

                             APPELLANT'S FIRST MOTION FOR
                            EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE illDGE OF SAID COURT:

       COMES NOW, Appellant, by and throughher attorney ofrecord, and respectfully files

this her First Motion for Extension of Time to File Brief and requests this extension of time to

file her appellate brief in this cause herein, and for cause would show the Court the following:

                                                   I.

       The Appellant, NAKIA DESHAWN LEWIS, was placed on deferred adjudication probation

on January 31,2012 for the offense of organized crime, a 1st degree felony. On October 15,2014,

after a hearing, the Court proceeded to adjudication, found Appellant guilty, and sentenced her to

twenty (20) years confinement in the Texas Department of Criminal Justice- Institutional Division.

                                                  II.

       The Statement of Facts has been filed with the Court.

                                                  III.

       The deadline for filing the Appellant's brief is February 22, 2015. The undersigned attorney

would show the Court that he has insufficient time within which to file the brief by the deadline of

February 22, 2014 because of his current caseload and trial schedule for the month ofF ebruary 2015.
                                                 IV.

        The undersigned counsel would respectfully request that the Court grant an extension of

forty-five (45) days' time to file the appellate brief.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays the Court

grant this motion for extension of time to file the appellate brief.



                                                ~----
                                                P.O. BOX 3645
                                                SAN ANGELO, TEXAS 76902
                                                325/658-5585
                                                STATE BAR NO. 09250400
                                                E-Mail: kirkhawkinslaw@gmail.com


                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has this the I tJ
                                                                                     day of
February, 2015, been delivered to Mr. Bryan Clayton, Assistant District Attorney, 124 West
Beauregard, San Angelo, Texas 76903.     ~

                                                KirkHa     ·us